Citation Nr: 1645264	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-34 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for spinal stenosis and degenerative disc disease of the spine, to include as due to in-service radiation exposure ("back disability"). 

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, secondary to back disability. 

3.  Entitlement to service connection for a heart disability, to include as due to in-service radiation exposure. 

4.  Entitlement to service connection for diabetes mellitus, to include as due to in-service radiation exposure.

5.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, secondary to diabetes. 

6.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, secondary to diabetes.
7.  Entitlement to special monthly compensation on the basis of housebound status or the need for aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.  The Veteran died on October [redacted], 2016.

These claims came to the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  Subsequent jurisdiction over the claims has been transferred to the RO in New York, New York.


FINDING OF FACT

On November 10, 2016 VA received notification from the Veteran's representative that he died on October [redacted], 2016.  The representative provided a certified copy of the Veteran's death certificate.





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


